IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


SHAUN BITNER AND LORI BITNER,       : No. 216 MAL 2019
HUSBAND AND WIFE,                   :
                                    :
                Petitioners         : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
          v.                        :
                                    :
                                    :
JONAS SHEEHAN, M.D., T. THOMAS      :
ZACHARIA, M.D. AND THE MILTON S.    :
HERSHEY MEDICAL CENTER D/B/A        :
PENN STATE MILTON S. HERSHEY        :
MEDICAL CENTER D/B/A MILTON S.      :
HERSHEY MEDICAL CENTER              :
PHYSICIANS GROUP, PENN STATE        :
HERSHEY RADIOLOGY,                  :
                                    :
                Respondents         :

SHAUN BITNER AND LORI BITNER,       : No. 217 MAL 2019
HUSBAND AND WIFE,                   :
                                    :
                Petitioners         : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
          v.                        :
                                    :
                                    :
JONAS SHEEHAN, M.D. AND THE         :
MILTON S. HERSHEY MEDICAL           :
CENTER D/B/A PENN STATE MILTON S.   :
HERSHEY MEDICAL CENTER D/B/A        :
MILTON S. HERSHEY MEDICAL           :
CENTER PHYSICIANS GROUP,            :
                                    :
                Respondents         :


                                ORDER
PER CURIAM

     AND NOW, this 22nd day of August, 2019, the Petition for Allowance of Appeal is

DENIED.




                      [216 MAL 2019 and 217 MAL 2019] - 2